Sargent, J.
The libel in this case simply alleges that the libel-lee from, &c., to the filing of this libel at, &c., has so treated and still does so treat the libellant as seriously to injure the health of said libellant, but contains no specification of the character of the treatment or of the acts complained of.
*165In Fellows v. Fellows, 8 N. H. 160, it is held that where the charge is extreme cruelty, there should also be a specification of the acts of cruelty complained of. We think it reasonable, and therefore hold that the same rule should be applied where the charge is the treating the libellant so as seriously to injure health, or so as to endanger reason.
We hold, also, that in either of the cases above specified, the acts complained of should be stated in the libel with such particularity of time, place and circumstance as to give the libellee notice, not only of the general charge made against him, but of the main facts upon which that charge is to be maintained. We do not mean that no evidence will be received of any fact or circumstance not set forth in the libel, but that the material facts upon which the libellant relies must be substantially set forth therein.

Libellant has leave to amend libel.